DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments after Final Rejection, filed on 11/21/2021.
Response to Arguments
3. 	Applicant's arguments filed on 11/21/2021 have been fully considered but they are not persuasive. Following are the explanations:
FIRST, Applicant argued that the prior art(s) fail to teach the following limitations, as claimed in claim 6 (Note. same features were argued pertaining to claim 1, by the Applicant), which will be used from here forth, when addressing Applicant’s arguments (for both independent claims 6 and 1). Furthermore, for clear arguments, Applicant’s matching elements are also mentioned for each corresponding feature(s), wherein underlined features are what Applicant argues that none of the prior art(s) teaches [See, Remarks; Pg 2, Lines 16-18, 23-25; and Pg 6, Last three line].
wherein the voltage conversion chip (210) determines whether the working current of the first electronic device is greater than a second default value (e.g. the current of the first electronic device is greater than 130% normal working current); and wherein in response to the working current being greater than the second default value (e.g. the current of the first electronic device is greater than 130% normal working current),the voltage conversion chip (210) STOPS converting the input voltage (Vin) into the first voltage (output of 210: dc-dc/step-down/buck), 
wherein the second default value is smaller than the first default value (e.g. the current of the first electronic device is greater than 200% normal working current)”.
With regards to FIRST argument(s), however, after careful review, the arguments do not seem to be persuasive, as Xiang (US Pub 2015/0027466) is used to teach (Fig. 5-7) “a first current detection circuit (70), to detect whether a working current (para 16, 17) of the first electronic device (40) is greater than a first default value (predetermined value), wherein in response to the working current being greater than the first default value (predetermined value), the first current detection circuit (70) generates a first sensing signal (to U3); wherein the voltage conversion chip (201 with chip U1) determines whether the working current (para 16, 17) of the first electronic device (40) is greater than a second default value (i.e. pins 4-5 sensing in U1); and wherein in response to the working current (of 40, para 16, 17) being greater than the second default value (i.e. pins 4-5 sensing in U1), the voltage conversion chip (210) stops (para 16, 17) converting the input voltage (Vcc) into the first voltage (output of 201)”.
SECOND, Applicant argued that
 Xiang does not teach the ‘voltage conversion chip- voltage boost control module 201’ may determine whether the working current of the ‘first electronic device-second interface 40’ is greater than a default value, and in response having the ‘voltage conversion chip-voltage boost control module 201’ TO STOP converting the input voltage [See, Remarks; Pg. 3 Lines 1-12]. 
Moreover, Xiang’s taught ‘voltage conversion chip 201’ is controlled by ‘first current detection circuit-overcurrent detecting module 70’, meaning voltage conversion chip 201 cannot actively perform determination for the 1st electronic device 40 and to perform the operations based on the determination result by itself [as explained argued by Applicant in Remarks, Pg 4, whole Para]. 
Furthermore, this leads to having Xiang’s taught current detection operation for both ‘voltage conversion chip 201’ and ‘current detection circuit 70’ being NOT INDEPENDENT operation, rather dependent; whereas Applicant claimed both features current detection operations are independent, as claimed by Applicant independent claims 6 and 1 [See, Remarks; Pg. 5 Para3]
With regards to SECOND argument(s), however, Xiang teaches that 
his Fig. 5’s Power Source Managing Circuit 202 ‘PSMC 202’ (Xiang; Para 40) is comprised of ‘chip U3, over-voltage detecting module 60 (Xiang; Fig. 9 Para 46-48) and over-current detecting module 70 (Xiang; Fig. 9 Para 46-48))
Next, 60 detects the charging voltage at 40, and delivers the detected result back to chip U3 pin 2; where chip U3 turns OFF 201, to stop charging operation at 40, when 60’s detected result is > a preset voltage (Xiang; Para 40, 16-17). 
Similarly, 70 detects the charging current at 40, and delivers the detected result to chip U3 pin 3; where U3 turns OFF 201, if 70’s detected charging result > a preset current (Xiang; Para 40, 16-17).
It is also, seen that chip U3 pin 4 drives 201 (Xiang Fig. 7-8 described 2 possible embodiments; Para 42-45), after receiving detected result in pin 2-3. When 201 is on converts input voltage into a first voltage; and when 201 is off, no 201 stops passing any converted voltage to 40. However, 30 takes over to pass power to 40, if necessary. Hence, the detection operation of 70 and 60, indeed independently/individually controls chip U3 and drives 201, respectively
Because, Applicant’s claimed voltage conversion chip 210, is simply DC-DC converter, such as using techniques like step-down or step-up, etc; and Xiang’s taught voltage conversion circuit 201 is also using similar DC-DC/boost/step-up technique, hence leading to a full STOP operation (i.e. when Q1=OFF, in fig. 8), when such PWM is outputted from chip U3. Furthermore, using diodes ‘D1-Dn’, Xiang is also making sure to prevent current streaming backward in the charging process (Xiang; Para 39). Xiang teaches chip U3 controlling voltage conversion chip 201 being ON/OFF, after receiving 60 and 70’s detected result and comparing with two separate values (i.e. preset voltage and current values). Hence, 201 indeed actively perform determination for 40, via chip U3 operation, and to perform the operation voltage (i.e. output of 201) based on 60 and 70’s independent and individual determination result.
Furthermore, Applicant fails to claim what is ‘a first default value’ and ‘a second default value’ means. Therefore, under Broadest reasonable Interpretations, both values can be a ground, reference, threshold, some type of resistance, or preset current or voltage values; and even can simply be a binary number (0 and/or 1), etc. Hence, under BRI, Examiner is interpreting the claimed determination technique, as simply comparing of ‘the working current of the first device’ and ‘two default values’ and based on the comparison determining 201’s operation, which is what Xiang teaches since they have preset voltage and current comparing technique taking place in PSMC 202, and control 201’s operation.
Furthermore, Applicant’s both ‘1st current detection circuit’ and ‘voltage conversion chip’ are determining/comparing the SAME ‘working current of the first electronic device’ with respective two separate ‘default values’, and because of that examiner fail to see how the current detection operation are independent, when both features are considering SAME ‘working current’ for determination and comparing. Neither it is clear thru claim language operation nor Applicant ever claims how both ‘1st current detection circuit’ and ‘voltage conversion chip’ are exclusively and independently conducting the current detection operation. 
NEXT & FINALLY, Examiner noted that Xiang fails to teach the second default value is smaller than the first default value; determining, by the first current detection circuit (70), a first sensing signal (to U3) to disable a switch to form an open circuit between the first electronic device and the second electronic device.
However, Mattos (US Pub 2017/0331270) teaches (Fig. 1-8) a first current detection circuit (overcurrent detection circuit (OCD) 100: 1st stage 110), coupled between (using channel 801 that communicates between controller 834 and USB 810 (which receiving Vbus, outputs to electronic device 812 and communicated with 830, via 801), where 834 receives output of OCD 100 to control ‘836 and 824ab’, respectively. Thus, through operation, the features are coupled in between) the power receiving end (VBUS) and the switch (824ab), detecting whether the working current (of 812) is being greater than the first default value (using 119, 120, Rsense, which adjusts 110), the first current detection circuit (110) generates a first sensing signal (output of 114) to disable a switch (116); and wherein the second default value (i.e. using Vref of 2ND stage 140) is smaller (using offset operation, values can be changed) than the first default value (using 119, 120, Rsense, which adjusts 110) [Mattos’s voltage conversion chip (820) determines (using 834) whether the working current of the first electronic device (of 812) is greater than a second default value (i.e. using Vref of 2ND stage 140); and the voltage conversion chip (820) stops (using 824ab, coupled between the power receiving end (VBUS) and the voltage conversion chip (820)) converting the input voltage (understood to use input voltage in 820) into the first voltage (Vout of 20)].
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/15/2022




	/THIENVU V TRAN/                                                            Supervisory Patent Examiner, Art Unit 2839